Title: To Thomas Jefferson from Joseph Wood, 11 December 1824
From: Wood, Joseph
To: Jefferson, Thomas


Dear Sir
Washington
11th Decr 1824
I am personally unknown to you, but as an american and consequently one of your children, I address you with the confidence and respect that a child would a parentMr Furst, a foreigner was engaged in June 1807 by Mr, Appleton, Consul General, then at Leghorn in Italy, as die-sinker to the U.S. Mint, and was induced solely by that engagement to leave an elegible and profitable situation in that country, but when he arrived, he found the situation occupied by Mr Riche, at that time the only artist in that line in our country, and the only one for many years afterwards, excepting Mr Furst, the subject of this letterThe above facts, so far as regards Mr Fursts engagement with Mr Appleton, have been attested to by Mr Wittenberg, a respectable citizen of our country and corroborated by   the testimony of the wife of the Captain now deceased in whose vessel Mr Furst came to the Country proving that Mr Furst paid no passage money, that being settled on account of the U.S. by Mr Appleton—I am an artist, and know Mr Furst to be one and a good one, and it appears hard that he should have been induced to leave his country under the above circumstances, and not only, not have Mr Appletons engagement fulfilled with him, (to his great embarrassment and loss at the time,) but that he should now be Refused all compensation, and after having waited for so many years find the place of engraver to the mint, given to anotherI have no  knowledge of the gentleman who has succeeded Mr Riche, but think it very improbable that he should be equal in professional merit to Mr Furst, from his want of advantages in instruction If I were to apologize for this liberty I might wrong your known character for JusticeWith Affection and respectJoseph Wood